TANNER, P. J.
The only question to be determined in this case is whether or not the petitioner is incapacitated for work.
The medical evidence introduced by the petitioner and the defendant was contradictory upon this subject. The Court, therefore, upon request, appointed an expert to report upon the petitioner’s condition and his ability to work. The expert appointed by the Court reports that he can see no reason why petitioner is not able to work. He finds nothing in the man’s condition to justify his claim of headache and backache.
Upon a consideration of the testimony, therefore, and especially that of the expert appointed by the Court, we cannot say that the petitioner has proven his case by a fair preponderance of the evidence, and must therefore deny the petition.